Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Please cancel claims 1-8, 15-20 which are drawn to the non-elected invention.  Election was made without traverse in the reply filed 8/31/21.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art appears to be Tojo et al, U.S. Patent Application Publication No. 2013/0125912 and Hartmann et al, U.S. Patent Application Publication No.2007/0026228.
Tojo et al discloses nanofibers having a beaded structure comprising a biomass portion, (see paragraph 0010(6) which discloses the nanofiber may comprise cellulose), which forms a shell around a core component, wherein the cellulose further connects the core/shell components to form a fiber having a beaded structure, wherein the core component is an oily component, (see paragraph 0036).  Tojo et al differs from the claimed invention because it does not disclose PCM aggregates and does not disclose the use of PCM materials as the core 
Hartmann discloses a cellulose, (biomass), fiber having microcapsules of PCM dispersed therein, but does not disclose a beaded structure and there is no rationale to form the fibers of Hartmann so that is has the claimed beaded structure of PCM aggregates and biomass connecting regions between the aggregates.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C IMANI whose telephone number is (571)272-1475.  The examiner can normally be reached on Monday-Wednesday 7AM-7:30; Thursday 10AM -2 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789